Title: To George Washington from Elias Dayton, 12 January 1782
From: Dayton, Elias
To: Washington, George


                  
                     Sir,
                     Chatham January 12th 1782
                  
                  I had the honor of writing to your Excellency the 27th Ultimo and enclosing some returns &c. in which I mentioned some particulars respecting a persone whom I then had, confined in Irons.  Bruin, who first gave notice of Sir Harry’s correspondence with the Pensylvanian revolters, and whom they have held in irons since that period in New York, I have got enlarged.  And McMichael has been permitted to go in, upon condition that he shall also, immediately liberate Pool or return in ten days.
                  In my last I mentioned that several British Regts were under orders for embarkation, since which time I have been informed, that they did not move, but that a number of Hessians less than one thousand had sailed.
                  I have enclosed Lt.Colonel DeHart’s resignation which he begs your Excellency would be pleased to accept of publicly—I have also enclosed the necessary certificate for him with one for Majr Hollinghead, who I am told has resigned likewise.
                  The usual impositions with regard to flags are still practised upon us at Elizabeth town in a greater degree than ever—the circulation of a great number of news & other papers at the expence of Government, the safe channel they afford for communicating & receiving matters of intelligence as well as for the illicit trade, among the number of those abuses.  I have the honor to be Your Excellencys Most Obdt Hbl servant
                  
                     Elias Dayton
                     
                  
               